                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA



NICHOLAS A. FETTY, ET UX.                                        CIVIL ACTION NO.


VERSUS                                                           18-945-SDD-RLB


THE CITY OF BATON ROUGE, CHIEF
MURPHY J. PAUL, JR., CHIEF OF POLICE,
BATON ROUGE CITY POLICE; SECRETARY
JAMES M. LEBLANC, LA DEPT. OF PUBLIC
SAFETY AND CORRECTIONS; COL. KEVIN W.
REEVES, SUPERINTENDENT, LA STATE POLICE;
OFFICER BRIAN STRONG, BRPD; SEVEN (7) YET
TO BE IDENTIFIED LA STATE TROOPERS


                                          RULING

         This matter is before the Court on the Motion to Stay Proceedings Due to Pending

Criminal Charges1 by Defendants, The City of Baton Rouge/Parish of East Baton Rouge

(“City/Parish”), Chief of Police, Murphy J. Paul, Jr. (“Paul”), and Officer Brian Strong

(“Strong”). Plaintiffs Nicholas A. Fetty (“Fetty” or “Plaintiff”) and Emily Fetty (“Emily”)(or

collectively “Plaintiffs”) have filed an Opposition2 to this motion, to which Defendants filed

a Reply.3 For the following reasons, the Court finds that Defendants’ motion should be

denied.

I.       FACTUAL BACKGROUND

         On November 1, 2017, Plaintiffs attended a concert at the Texas Club in Baton


1
  Rec. Doc. No. 12.
2
  Rec. Doc. No. 16.
3
  Rec. Doc. No. 23.
51292 
                                                                                    Page 1 of 7 
                                                                                                
 
Rouge, Louisiana.4 That night, Fetty was arrested in the parking lot of the club by several

officers with the Louisiana State Police Fugitive Task Force.5 Fetty acknowledges that

the arrest was made pursuant to an arrest warrant for alleged conduct that occurred about

two weeks prior to his arrest, on or about October 13, 2017, in a subdivision south of the

campus of Louisiana State University.6         Fetty was arrested was for alleged false

imprisonment while armed with a dangerous weapon and simple assault.7 Fetty claims

that the officers used unreasonable and excessive force in making this arrest, and, as

result, he suffered significant injuries.8      Plaintiffs filed this lawsuit asserting that

Defendants violated Fetty’s federal constitutional rights pursuant to 42 U.S.C. § 1983 and

violated his rights under the Louisiana Constitution and Louisiana tort law.

           Defendants now move to stay this civil proceeding pursuant to Heck v. Humphrey,9

arguing that a stay in this case is necessary due to the potential for dismissal of this

lawsuit if a judgment in Fetty’s favor herein would imply the invalidity of a potential

conviction or sentence on the charges he faces. Defendants acknowledge that, at the

time of this motion, the State of Louisiana has not brought formal charges against Fetty,

and the District Attorney’s Office did not provide a date that a Bill of Information would be

filed.10

           Plaintiffs oppose Defendants’ motion, arguing that Heck is inapplicable here

because none of the allegations which form the basis for Plaintiff’s Complaint stem from


4
  Rec. Doc. No. 1, ¶ 6.
5
  Id. at ¶¶ 11-12.
6
  Rec. Doc. No. 16 at 2.
7
  Id. at 5.
8
  Rec. Doc. No. 1, ¶¶ 13-16.
9
  512 U.S. 477 (1994).
10
   Rec. Doc. No. 12-1 at 1.
51292 
                                                                                   Page 2 of 7 
                                                                                               
 
the incident on October 13, 2017. Plaintiffs maintain that the facts and circumstances

surrounding the allegations in their Complaint regarding excessive force during Fetty’s

arrest have noting to do with the facts and circumstances surrounding the events that

allegedly occurred over two weeks prior. Thus, the relevant facts at issue in this litigation

would not interfere with any pending state prosecution of Fetty for his alleged conduct on

October 13, 2017.

II.      LAW AND ANALYSIS

         A. Heck v. Humphrey

         It is well-settled that a Section 1983 claim for damages cannot directly attack the

constitutionality of a conviction, imprisonment, or other harm caused by unlawful actions

unless that conviction or sentence has been “reversed on direct appeal, expunged by

executive order, declared invalid by a state tribunal authorized to make such a

determination, or called into question by a federal court's issuance of a writ of habeas

corpus.”11 This burden placed on Section 1983 plaintiffs is for the purpose of avoiding

collateral attacks by plaintiffs on convictions that are “still outstanding.”12 In the absence

of this circumstance, “the maturity of a § 1983 claim depends on ‘whether a judgment in

favor of the [p]laintiff ... would necessarily imply the invalidity of [the plaintiff's]

conviction.’”13 However, the alleged constitutional violation should not be barred “if the

factual basis for the conviction is temporally and conceptually distinct from the excessive




11
   See Hudson v. Hughes, 98 F.3d 868, 872 (5th Cir.1996) (quoting Heck, 512 U.S. at 487) (internal
quotations omitted).
12
   See id. (quoting Heck, 512 U.S. at 487) (internal quotations omitted).
13
   See id. (quoting Heck, 512 U.S. at 487).
51292 
                                                                                       Page 3 of 7 
                                                                                                   
 
force claim.”14 Thus, “if the district court determines that [the plaintiff's] action, even if

successful, will not demonstrate the invalidity of any outstanding criminal judgment

against [the plaintiff], the action should be allowed to proceed ... .”15

         The Fifth Circuit has explained that “a plaintiff’s claim is Heck-barred despite its

theoretical compatibility with his underlying conviction if specific factual allegations in the

complaint are necessarily inconsistent with the validity of the conviction.”16                        This is

because “factual assertions in pleadings are ... judicial admissions conclusively binding

on the party that made them.”17 Accordingly, “when a plaintiff contends that he did not

resist arrest, that is, that he committed no offense and was instead unjustly victimized,

the Fifth Circuit has uniformly concluded that his excessive force claim is Heck barred

because the excessive force claim necessarily attacks the validity of the conviction for

resisting arrest.”18 “Moreover, when there is no temporal and conceptual distinction

between the factual basis for the conviction and the excessive force claim, that is, when

the complained of use of force is applied during or simultaneously with the arrest, Heck

applies.”19 In these cases, the “[p]laintiff’s claims are dismissed with prejudice to their



14
   See Bush v. Strain, 513 F.3d 492, 498 (5th Cir. 2008); see also, e.g., Ballard v. Barton, 444 F.3d 391,
401 (5th Cir. 2006) (holding that the excessive force claim against an officer other than the one the plaintiff
was convicted of assaulting was “conceptually distinct,” and therefore, the two could “easily coexist”).
15
   Heck, 512 U.S. at 487.
16
   Bush, 513 F.3d at 498 n. 14.
17
   Daigre v. City of Waveland, Miss., 549 Fed.Appx. 283, 286 (5th Cir. 2013) (quoting Davis v. A.G. Edwards
& Sons, Inc., 823 F.2d 105, 108 (5th Cir. 1987) (alterations and citation omitted)).
18
   Price v. City of Rayne, No. 13-0790, 2016 WL 866945 at *3 (W.D. La. Mar. 3, 2016)(citing DeLeon v. City
of Corpus Christi, 488 F.3d 649, 656–57 (5th Cir. 2007); Daigre, 549 Fed.Appx. at 287; Walker v. Munsell,
281 Fed.Appx. 388, 390 (5th Cir. 2008); Arnold v. Town of Slaughter, 100 Fed.Appx. 321, 324 (5th Cir.
2004)).
19
   Id. (citing Walter v. Horseshoe Entertainment, 483 Fed.Appx. 884, 887 (5th Cir. 2012); Bush, 513 F.3d
at 495, 498 (use of force after arrest and handcuffing when resistance by the arrestee had ceased was
temporally and conceptually distinct from the criminal conviction); DeLeon, 488 F.3d at 656-657 (finding
that the complaint did not allege that the claims of excessive force were separable from the plaintiff’s
aggravated assault on the officer); Pratt v. Giroir, 2008 WL 975052, at *5 (E.D. La. Apr. 8, 2008) (“Fifth
51292 
                                                                                                   Page 4 of 7 
                                                                                                               
 
being asserted again until the Heck conditions are met.”20

         B. Application

         In this case, the Court finds that the actions that form the basis of this lawsuit are

temporally, conceptually, and factually distinct from the alleged conduct for which Fetty

was arrested. In fact, none of the allegations which form the basis for Plaintiff’s Complaint

occurred on October 13, 2017. There is no suggestion, and Defendants have not argued,

that the Defendants’ alleged use of excessive force occurred simultaneously, or even in

close proximity, to Fetty’s alleged conduct on October 13, 2017.

         In Thomas v. Pohlmann, the Fifth Circuit addressed this issue.21 Pamela Thomas

and Ernest Jones (“plaintiffs”) were both charged with and pleaded guilty to resisting an

officer in violation of Louisiana Revised Statute § 14:108.22 The district court concluded

that the plaintiffs’ excessive force claim was barred by Heck based on these convictions.

The district court reasoned that this claim was necessarily inconsistent with the plaintiffs’

convictions for resisting an officer because, in making this claim, they argued that they

acted innocently throughout their encounter with police. Specifically, the plaintiffs’

complaint alleged that they “acted in a lawful manner” “[a]t all times during the encounter

with the [police].”23

         On appeal, the Fifth Circuit distinguished the plaintiffs’ claims from those in cases

where the Heck bar applied:

         Pamela’s and Ernest’s excessive force claim is distinguishable from those

Circuit precedent is clear that whether the plaintiff alleges excessive force during or simultaneous with an
arrest versus after an arrest results in distinct consequences under Heck.”).
20
   DeLeon, 488 F.3d at 657 (quoting Johnson v. McElveen, 101 F.3d 423, 424 (5th Cir. 1996)).
21
   681 Fed. Appx. 401 (5th Cir. 2017).
22
   Id. at 406-407.
23
   Id. at 407.
51292 
                                                                                                Page 5 of 7 
                                                                                                            
 
           raised by the foregoing cases. Unlike the plaintiffs in those cases, Pamela
           and Ernest do not allege that SBSO used excessive force merely in
           effectuating their arrest. Rather, they also allege that SBSO used excessive
           force while they were imprisoned in the St. Bernard Parish Jail, where they
           claim they “remained for an extended period of time without proper
           maintenance, [were] denied medical treatment and continually battered and
           assaulted by the defendants.” In other words, Pamela and Ernest allege that
           they were subjected to excessive force after they stopped resisting arrest.
           “[A] claim that excessive force occurred after the arrestee[s] ha[d] ceased
           [their] resistance [does] not necessarily imply the invalidity of a conviction
           for the earlier resistance.” Therefore, at least a portion of Pamela’s and
           Ernest’s excessive force claim is “temporally and conceptually distinct” from
           their conviction for resisting an officer. This is underscored by the fact
           that their conviction relates to the events of their arrest that occurred
           in the Dollar General parking lot, while the claim relates to events that
           occurred after they were jailed in the St. Bernard Parish Jail.
           Accordingly, Pamela’s and Ernest’s excessive force claim will not
           necessarily undermine their convictions for resisting an officer, and thus the
           district court erred in concluding this claim was barred by Heck.24


           Applying the Fifth Circuit’s reasoning in Thomas to the facts of this case,

Defendants’ motion must be denied. The allegations in Plaintiffs’ Complaint are far more

removed from his potential convictions than those involved in Thomas. Indeed, the

current record is devoid of facts to suggest that Fetty has been charged with any crime(s)

based on his conduct on the night of his arrest. Thus, the conduct of the officers in

arresting Fetty on November 1, 2017 is temporally, conceptually, and factually distinct

from the charges Fetty may face for his alleged conduct on October 13, 2017. If Fetty

carries his burden in the instant lawsuit, a judgment in Plaintiffs’ favor in this case would

not imply or even suggest the invalidity of any potential conviction for the charges brought

against Fetty for the October 13, 2017 incident. Accordingly, a Heck bar is not appropriate

or necessary in this case.


24
     Id. (internal citations omitted).
51292 
                                                                                      Page 6 of 7 
                                                                                                  
 
III.      CONCLUSION

          For the reasons set forth above, Defendants’ Motion to Stay Proceedings Due to
                             25
Pending Criminal Charges          is DENIED. This matter is referred back to the Magistrate

Judge for further proceedings.

          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana on April 29, 2019.



                                                
                                             S
                                        CHIEF JUDGE SHELLY D. DICK
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




25
     Rec. Doc. No. 12.
51292 
                                                                                 Page 7 of 7 
                                                                                             
 
